t c summary opinion united_states tax_court micheal and chantel davis petitioners v commissioner of internal revenue respondent docket no 10199-07s filed date gwendolyn baptist-hewlett for petitioners caroline r krivacka for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for a dollar_figure deficiency for and a dollar_figure deficiency for respondent also determined a dollar_figure accuracy-related_penalty under sec_6662 for a dollar_figure accuracy-related_penalty for and a dollar_figure accuracy-related_penalty for we must decide three issues first we determine whether petitioners are entitled to deduct certain unreimbursed employee business_expenses and a casualty_loss claimed on schedules a itemized_deductions beyond those respondent already allowed we hold that they are not second we decide whether petitioners received but failed to report self-employment_income for and the years at issue finally we decide whether petitioners are liable for the accuracy-related_penalties for the years at issue we hold that they are background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in tennessee at the time they filed the petition petitioners were both full-time employees during each of the years at issue petitioner wife was employed by the u s department of agriculture and petitioner husband was employed by bellsouth petitioner husband also did some freelance work in the music business and petitioner wife did some freelance printing work petitioners timely filed their joint federal_income_tax return for each of the years at issue petitioners reported dollar_figure of income for and claimed dollar_figure of schedule a expenses petitioners reported dollar_figure of income for and claimed dollar_figure of schedule a expenses petitioners reported dollar_figure in income for and claimed dollar_figure of schedule a expenses petitioners’ wages from the department of agriculture and bellsouth were directly deposited into their joint bank account petitioners also deposited significant non-wage amounts of money cash or checks into their account the non-wage deposits included at least dollar_figure during dollar_figure during and dollar_figure during petitioners each claimed substantial expenses for the years at issue relating to their freelance work petitioner wife claimed expenses of dollar_figure for and dollar_figure for for her printing business petitioner husband claimed expenses of dollar_figure for and dollar_figure for in freelance dj and music producing activities petitioner wife reported no income from the printing business for any of the years but her own records reflect that she received at least dollar_figure in dollar_figure in and dollar_figure in the dollar_figure expense amount claimed for consists of dollar_figure in vehicle expenses for big_number business miles dollar_figure for parking fees tolls and transportation dollar_figure for overnight travel_expenses dollar_figure for other business_expenses and dollar_figure for meals and entertainment the dollar_figure expense amount claimed for consists of dollar_figure in vehicle expenses for big_number business miles dollar_figure in parking fees toll transportation_expenses dollar_figure on overnight travel_expenses dollar_figure on other business_expenses and dollar_figure in meals and entertainment petitioner husband reported no income from his freelance business yet he admitted to the appeals officer that he had earned some income the dollar_figure expense amount claimed for consists of dollar_figure in vehicle expenses for big_number business miles dollar_figure in parking fees toll and transportation dollar_figure for overnight travel_expenses dollar_figure for other business_expenses and dollar_figure for meals and entertainment the dollar_figure expense amount claimed for consists of dollar_figure in vehicle expenses for big_number business miles dollar_figure in parking fees toll and transportation dollar_figure for overnight travel_expenses dollar_figure for other business_expenses and dollar_figure for meals and entertainment a house fire destroyed many of petitioners’ belongings in petitioners provided as evidence a list of the destroyed items that they submitted to their insurance_company many of the items listed had been purchased during the two years before the fire petitioners received dollar_figure in insurance proceeds after the fire respondent issued a deficiency_notice disallowing the claimed expenses and casualty_loss while increasing petitioners’ income and determining that they are liable for accuracy-related_penalties petitioners timely filed a petition discussion this is primarily a substantiation case in which we are asked to decide whether petitioners may deduct certain expenses from their freelance businesses to essentially offset their wage income and whether they may claim a casualty_loss we also decide whether petitioners earned but failed to report self- employment income and whether they are liable for accuracy- related penalties for negligence the parties resolved the other issues before trial burden_of_proof we begin with the burden_of_proof generally the commissioner’s determinations in a deficiency_notice are presumed correct and the taxpayer has the burden of proving the 2petitioners argue on brief that this court lacks jurisdiction with respect to claiming that the deficiency_notice was mailed after the expiration of the period of limitations for that year see sec_6501 this argument is without merit as the deficiency_notice was mailed within years of petitioners’ filing the return for commissioner’s determinations to be in error rule a 290_us_111 the burden_of_proof may shift to the commissioner in certain circumstances however if the taxpayer introduces credible_evidence and establishes that he or she substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and a and b we find that petitioners failed to provide credible_evidence failed to substantiate the claimed expenses and failed to maintain adequate_records we acknowledge that some of their records may have been destroyed in the house fire but petitioners failed to show how the lack of records for was attributable to the fire the burden_of_proof therefore remains on petitioners substantiation petitioners claimed substantial vehicle overnight travel and meals and entertainment_expenses from their freelance businesses that essentially offset their dollar_figure joint wage income petitioners claimed these expenses on form sec_2106 employee business_expenses petitioners improperly claimed these expenses as unreimbursed employee business_expenses petitioner wife was a federal employee but she failed to prove that any of the expenses were attributable to her federal job these expenses are more properly reported on a schedule c profit or loss from business as business_expenses if petitioners incurred them in a trade_or_business petitioners failed to prove that they incurred these expenses in a trade_or_business and also failed to prove that they were entitled to deductions for these expenses petitioners failed to substantiate any of the expenses other than by providing self-serving testimony we are not required to accept a taxpayer’s self-serving testimony when it is uncorroborated by other evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir we therefore sustain respondent’s adjustments with respect to these expenses casualty_loss deduction we next address whether petitioners are entitled to a casualty_loss deduction a taxpayer is allowed a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 a taxpayer may deduct a loss from fire storm shipwreck or other_casualty or from theft sec_165 a taxpayer’s basis in the damaged or destroyed property must be known to determine a casualty_loss deduction where a taxpayer fails to prove his or her basis we are unable to determine the amount of the casualty_loss that i sec_3a taxpayer is generally permitted to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 deductible 79_tc_714 affd 731_f2d_1417 9th cir sec_1_165-1 income_tax regs petitioners presented no evidence that they are entitled to the casualty_loss that they claimed for after the fire petitioners never provided the complete insurance reimbursement record they included no information to support their claimed losses other than their own testimony and a chart that they prepared themselves the chart included a disproportionately high number of items that were purchased during and the years immediately before the fire petitioners also presented no receipts for these items moreover we fail to see how petitioners could have purchased these items during and when they had so little disposable income after their expenses additionally petitioners received insurance proceeds from the fire yet failed to prove that the damages they sustained exceeded the amount of insurance proceeds we do not find the evidence or any of the testimony credible and accordingly we sustain respondent’s determination regarding the casualty_loss deduction unreported income respondent also determined that petitioners received unreported self-employment_income by comparing the amounts deposited into their bank account in excess of their wage income bank_deposits are prima facie evidence of income tokarski v commissioner supra petitioners bear the burden of proving that respondent’s bank_deposits analysis is incorrect see 94_tc_654 petitioners argue that some unexplained deposits were gifts from petitioner wife’s mother to help pay for petitioners’ son’s private school tuition although petitioner wife’s mother testified and corroborated their story the record is vague regarding the amount and frequency of her deposits in addition petitioners did not produce checks or receipts to corroborate any gifts exceeding the gift amounts respondent already allowed other_amounts were attributed to what petitioners characterized as using their account as a conduit between a family friend ms mckay and her parents for the amounts of dollar_figure in dollar_figure in and dollar_figure in petitioner wife and ms mckay testified that ms mckay’s parents used petitioners’ bank account to get money to ms mckay because ms mckay did not have a bank locally there were cash amounts shown deposited to petitioners’ bank account in addition petitioners provided some checks made payable to ms mckay to prove that they were acting as a conduit we give no weight to this evidence however because ms mckay provided child care services for petitioners during and they purchased goods from her also the amounts of the checks made payable to ms mckay were not the same as amounts deposited into petitioners’ account it is unclear whether ms mckay’s parents used petitioners’ account for the purposes petitioners claim or in the amounts they claim moreover we did not find petitioner wife or ms mckay credible we sustain respondent’s determination regarding unreported self-employment_income petitioners received accuracy-related_penalties we finally consider whether petitioners are liable for the accuracy-related_penalties under sec_6662 petitioners conceded the issue of the penalties because they failed to challenge the accuracy-related_penalties in the petition see 118_tc_358 even if petitioners had raised the issue in their petition however we would still find them liable for the penalties respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the accuracy-related_penalties see 116_tc_438 a taxpayer is liable for an accuracy-related_penalty for any portion of an underpayment attributable to negligence or disregard of rules and regulations unless he establishes that there was reasonable_cause for the underpayment and that he acted in good_faith sec_6662 and b c negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 disregard is characterized as any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs disregard of rules and regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation kooyers v commissioner tcmemo_2004_281 we find that respondent has met his burden of production petitioners failed to report taxable_income they received and claimed deductions for expenses without proving how they were entitled to deduct these expenses petitioners aggressively and unreasonably claimed expenses that essentially offset their joint income of dollar_figure for each of the years at issue moreover if petitioners had actually paid the claimed expenses they would not have had sufficient income to provide food and shelter for their family of five we therefore conclude that petitioners failed to exercise reasonable diligence to determine the correctness of their return positions and accordingly they are liable for the accuracy-related_penalty for each of the years at issue petitioners also failed to prove that any reasonable_cause existed for the foregoing reasons and because of the concessions of the parties decision will be entered under rule
